TRAYNOR, J.
I dissent.
Because of the danger of conflict in the application of the Jurisdictional Strike Act with the National Labor Relations Board’s application of the federal statute, and for the reasons set forth in my dissent in Garmon v. San Diego Bldg. Trades Council, ante, p. 595 [320 P.2d 473], I would reverse the entire judgment.
Gibson, C. J., and Carter, J., concurred.
Appellants’ petition for a rehearing was denied February 13, 1958. Gibson, C. J., Carter, J., and Traynor, J., were of the opinion that the petition should be granted.